                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TONY L. ARELLANO,
               Plaintiff,

       v.                                                  Case No. 17-C-1189

CORPORATE SECURITY SOLUTIONS,
INC.,
             Defendant.


                                            ORDER
       On July 24, 2017, plaintiff filed this action against Corporate Security Solutions,

Inc. (“CSSI”), alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq, relating to CSSI’s issuance of an erroneous background screening report of plaintiff

and its failure to correct this report upon request. ECF No. 1. Neither party filed a

dispositive motion following the close of discovery, at which point I entered an order

setting trial for October. ECF No. 31. On July 23, 2019, counsel for defendant contacted

plaintiff’s counsel, indicating that their client might decide to stop financing its legal

defense and that defendant’s counsel would then attempt to withdraw. ECF No. 32-3.

On July 25, plaintiff filed, among other motions, a motion for leave to amend his

complaint beyond the deadline allowed by the court’s initial scheduling order. ECF No.

32. See also ECF No. 32-2 (Proposed FASC); ECF No. 15 at ¶ 2 (“The deadline to join

additional parties and amend pleadings is February 23, 2018.”). Because I find

amendment of the pleadings justified under both Rule 16(b) and Rule 15, I will grant

plaintiff’s motion and allow him to amend and supplement his complaint as proposed.
                                     I. LEGAL STANDARD

       Whether to allow a plaintiff leave to amend his complaint is within the trial court’s

discretion. Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th

Cir. 2005) (citing Lac Courte Oreilles Band of Lake Superior Chippewa Indians of Wis.

v. United States, 367 F.3d 650, 668 (7th Cir. 2004)). A party seeking to amend a

complaint after the filing of a responsive pleading, without the adverse party’s consent,

must move for leave to file the amended complaint and leave shall be given freely when

justice so requires. Fed. R. Civ. P. 15(a). A court reviewing a motion to amend the

complaint filed after the expiration of the scheduling order deadline to amend pleadings

must first consider whether the moving party has shown “good cause” under Fed. R.

Civ. P. 16(b). Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011) (trial court was

“entitled to apply the heightened good-cause standard of Rule 16(b)(4) before

considering whether the requirements of Rule 15(a)(2) were satisfied.”) (emphasis

added). A district court may deny leave for undue delay, bad faith, undue prejudice to

the opposing party by allowing the amendment, or futility. Dubicz v. Commonwealth

Edison Co., 377 F.3d 787, 792 (7th Cir. 2004) (quotes and citations omitted).

                                         II. DISCUSSION

       Plaintiff argues that CSSI’s principal, John Glavin, misled plaintiff by asserting

that CSSI was winding up its operations and that Glavin himself was retiring; in reality,

Glavin is not retiring, but has set up two other companies, CSSI Services, LLC and

CSSI Data, Inc., 1 with substantially the same operations in the time since this lawsuit



1Plaintiff also includes evidence with its reply that suggests that Glavin is manager of two additional
companies, Remedy Data Solutions Holdings, LLC and Remedy Data Solutions, LLC. ECF No. 37-1 at ¶¶
28-33. See also ECF Nos. 37-10 through 37-13.

                                                   2
was filed. See ECF No. 32 at ¶ 9. Plaintiff’s proposed amended complaint seeks to join

Glavin and these two entities as defendants and add successor, alter ego, and

fraudulent transfer liability claims. Id. at ¶ 11. See also ECF No. 32-2. Plaintiff also

seeks to supplement his initial complaint to note that the original defendant refused for

months to identify the source of inaccurate information it reported about plaintiff. ECF

No. 32 at ¶ 12. Defendant objects on the grounds that plaintiff has not shown good

cause and that it will suffer unfair prejudice by dramatically changing the scope of this

litigation. See ECF No. 34.

       In making a Rule 16(b) good-cause determination, the primary consideration for

district courts is the diligence of the party seeking amendment. Alioto, 651 F.3d at 720

(citing Trustmark, 424 F.3d at 553). I find no lack of diligence here on the plaintiff’s part.

Ordinarily, a request to amend pleadings after nearly two years’ worth of litigation would

likely indicate a lack of diligence. However, in this case, defendant’s counsel indicated

to plaintiff two days before the filing of this motion that CSSI “has no meaningful assets”

and that Glavin was “weighing the likely option of not further spending money to defend

this matter and simply taking the judgment against CSSI.” ECF No. 32-3. It is this notice

of defendant possibly abandoning its defense and its lack of assets, in conjunction with

the knowledge of Glavin’s other enterprises in the face his supposed retirement, that is

the moment at which plaintiff had to act with diligence. It seems clear that even if the

information about the existence of CSSI Services and CSSI Data 2 was available and

could have been raised earlier, a motion to amend would likely have been inappropriate



2Both entities were incorporated in the year preceding this motion but after this litigation had
commenced. See ECF Nos. 37-3 through 37-9. Glavin indicated in a December 2018 deposition that
CSSI was wrapping up its operations and that Glavin himself was retiring.

                                                  3
while defendant was still willing to litigate the matter and able to satisfy a judgment.

However, moving to amend became appropriate when this information about CSSI

Services and CSSI Data was paired with notice of the defendant’s intentions in the July

23 email. Filing this motion two days after receiving notice from the defendant that it

was abandoning its case, and its counsel withdrawing, was sufficiently diligent on

plaintiff’s part and constitutes “good cause” under Rule 16(b)(4).

       Rule 15(a)(2) reflects a liberal attitude towards the amendment of pleadings.

Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d 843, 848–49 (7th Cir. 2002).

Courts also have broad discretion to deny leave to amend where there is undue delay,

bad faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice, or

where the amendment would be futile. Moore v. Peterson, 2016 WL 7017380, at *4

(E.D. Wis. Dec. 1, 2016) (citing Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir.

2009)). See also Malicki v. Leman USA, Inc., 2018 WL 5650019, at *2 (E.D. Wis. Oct.

31, 2018) (“[A]ny amendment to a complaint will cause some degree of prejudice to the

defendant. The question is not whether there is prejudice, but whether that prejudice is

undue.”). Given the circumstances, I cannot identify any prejudice to defendant that is

undue or unfair, particularly given the defendant’s eleventh-hour notice of imminent

withdrawal from the case paired with the seemingly dishonest deposition testimony by

CSSI’s principal. Defendant has not shown any other compelling reason to deny the

motion. I conclude that the interests of justice are best served by allowing this

amendment.




                                              4
                                     III. CONCLUSION

       THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to amend his

complaint (ECF No. 32) is GRANTED. The proposed amended complaint at ECF No.

32-2 is the operative complaint in this case. The caption for future filings will reflect the

three new defendants.

       Dated at Milwaukee, Wisconsin, this 27th day February, 2020.


                                                   s/Lynn Adelman_____
                                                   LYNN ADELMAN
                                                   District Judge




                                              5
